DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species VII, Figures 8 and 6A-6C, Claims 1-18 in the reply filed on April 21, 2022 is acknowledged.  The traversal is on the ground(s) that “the search for the different species would not pose an undue burden on the Patent Office”.  See paragraph 3 on page 5 of the REMARKS.  This is not found persuasive because each species includes a feature that patentably distinguishes it from the other species.  This requires the Examiner to perform a separate search query for the patentably distinguishing feature.  Consideration of the patentably distinguishing feature in view of any found prior art is then required.  Such necessitates an undue burden on the Patent Office.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information referred to in the IDS filed April 21, 2022 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “435”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has indicated that claims 10 and 11 are directed to the elected embodiment of Figure 8, and 6A-6C.  Claim 10 recites the “bouncing member comprises a semi-spherical member”.  Claim 11 recites “the bouncing member comprises an at least partially spherical member”.  It does not appear that the elected embodiment of Figure 8 is structurally adapted to support a semi-spherical or partially semi-spherical bouncing member.  As can be seen in Figure 8, support straps 805 are providing to engage and support the rounded underside of a spherical bouncing member.  It cannot be ascertained how the supporting straps 805 would support the underside of a semi-spherical or partially spherical bouncing member such that the assembly is usable in the intended manner.  As such, enablement is lacking.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "is holding baby".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierson, Jr (3331631).
Note a chair capable of facilitating rocking and bouncing, the chair comprising: a base (10, 14, 14) adapted to support a seating portion (12), the seating portion having a surface capable of being sat on by a user, the seating portion comprising a bouncing mechanism (14, 14); and a rocking mechanism (16, 16) capable of causing the base to rock, wherein the rocking mechanism is capable of facilitating the rocking back and forth of the user when the user is seated on the seating portion and wherein the bouncing mechanism is capable of facilitating the bouncing of the user when the user is seated on the seating portion, the bouncing being in a bouncing direction that is different than the direction of the rocking. 
Regarding claim 2, note the rocking direction is in the forward and backward direction.  See Figure 2.
Regarding claim 3, note the bouncing direction is up and down.  See Figure 1, wherein with the user’s weight normally placed, bounce will necessarily be up and down along a line that is perpendicular to the ground.
Regarding claim 4, note the bouncing direction is tilted relative to the up and down direction.  See Figure 1, wherein with the user’s weight placed forwardly or rearwardly of a normal position, bounce will necessarily be tilted offset from the perpendicular line to the ground (i.e. tilted relative to the up and down direction).
Regarding claim 5, note the bouncing direction can be selectively up and down or tilted relative to the up and down direction.  This is possible based on how the user’s weight is shifted.
Regarding claim 6, note the rocking mechanism comprises one or more arcuate rocker rails (16, 16)
Regarding claim 12, note the chair further comprises one or more of a back rest (40, 52) and an arm support (36).

Claims 1-6, 9 and 11, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride et al (20170120111).
Note a chair capable of facilitating rocking and bouncing, the chair comprising: a base (102) adapted to support a seating portion (112), the seating portion having a surface capable of being sat on by a user, the seating portion comprising a bouncing mechanism (112); and a rocking mechanism (103, 104) capable of causing the base to rock, wherein the rocking mechanism is capable of facilitating the rocking back and forth of the user when the user is seated on the seating portion and wherein the bouncing mechanism is capable of facilitating the bouncing of the user when the user is seated on the seating portion, the bouncing being in a bouncing direction that is different than the direction of the rocking. 
Regarding claim 2, note the rocking direction is in the forward and backward direction (i.e. along the longitudinal axis of the chair, as shown in Figure 3).
Regarding claim 3, note the bouncing direction is up and down (note the compression of the bouncing mechanism, as shown in Figure 6).
Regarding claim 4, note the bouncing direction is tilted relative to the up and down direction (when the user shifts body weight from the center point of the bouncing mechanism, as shown in Figure 6).  Note that if a user sits towards the front of the bouncing mechanism, downward bouncing will be moved away from an up and down line that is perpendicular to the ground, to a tilted up and down line offset from the perpendicular.
Regarding claim 5, note the bouncing direction can be selectively up and down or tilted relative to the up and down direction.  Note this is physically capable when the user shifts weight either to the front or the rear of the bouncing mechanism.
Regarding claim 6, note the rocking mechanism comprises one or more arcuate rocker rails (103, 104).
Regarding claim 9, note the bouncing member comprises an at least partially spherical member.
Regarding claim 11, note the bouncing member comprises an at least partially a semi-spherical member (see Figure 1) removably insertable into the base.  See lines 16 in paragraph 0054.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride et al (20170120111).
Note a rocking and bouncing system capable of facilitating rocking and bouncing, the system comprising: a compressible exercise ball (112); a base (102) adapted to receive the exercise ball in a manner so that the exercise ball has a seating portion, the seating portion having a surface capable of being sat on by a user; and a rocking mechanism (103, 104) adapted to cause the base to rock, wherein the rocking mechanism is capable of facilitating the rocking back and forth of the user when the user is seated on the seating portion and wherein the exercise ball is capable of facilitating the bouncing of the user when the user is seated on the seating portion.
Regarding claim 14, note the exercise ball is removably insertable into the base.  See line 16 in paragraph 0054.
Regarding claim 15, note the base has a cavity capable of receiving the exercise ball.  Note the opening between portions 105 and 106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (20170120111) in view of Julian et al (7691036).
The primary reference shows all claimed features of the instant invention with the exception of the bouncing mechanism having an interior filled with air.  
Note the exercise ball of the primary reference is of a type that is conventionally inflatable. 
The secondary reference conventionally provides an exercise ball with an interior that is filled with air.  See line 25 in column 1.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant application to modify the primary reference in view of the teachings of the secondary reference by filling the interior of the bouncing mechanism with air.  This modification conventionally and selectively provides a medium that enhances shaping and resiliency of the bouncing mechanism.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (20170120111) in view of West (5915407).  
The primary reference shows all claimed features of the instant invention with the exception of the bouncing mechanism having an interior filled with compressed air that creates a spring effect when sat on by the user.  
Note the exercise ball of the primary reference is of a type that is conventionally inflatable and resilient.
The secondary reference conventionally provides an exercise ball with an interior that is filled with compressed air (see line 3 in the third paragraph of column 4), thereby creating a spring effect when weight is applied thereto.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant application to modify the primary reference in view of the teachings of the secondary reference by filling the interior of the bouncing mechanism with compressed air.  This modification conventionally and selectively provides a medium that enhances shaping and resiliency of the bouncing mechanism, thereby further improving a spring effect when sat on by a user.

Claim 10, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (20170120111) in view of KR20130052104A.  
The primary reference shows all claimed features of the instant invention with the exception of the bouncing mechanism comprising a semi-spherical member.  
The secondary reference conventionally provides a seating device with a semi-spherical seating portion (101).   
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting a semi-spherical shape for the spherical shape of the bouncing mechanism of the primary reference.  This modification provides an alternate, equivalent shape for the bouncing mechanism, wherein either performs equally as well as the other.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (20170120111).
The primary reference shows all claimed features of the instant invention with the exception of specifically recited method of facilitating steps.  In the rejections above, note the description of structural elements and physical capabilities of McBride et al.  
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art before the effective filing date of the instant application to modify McBride et al by using his device by the specifically recited method steps in order to provide selective rocking and/or bouncing motion to a user, so that the user is able to exercise, meditate, etc. while sitting.

Claim 17, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (20170120111) in view of either Drake (20160058202) or Dierking et al (7475442).  
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the user holding a baby while seated on the seating portion.  Note that the user or baby represent no part of the instant invention, and therefore carry no patentable weight.  It is clear that a user is capable of holding a baby while seating on the seating portion.  
Each of the secondary references teaches a user holding a baby while sitting on inflatable furniture.  Note the abstract in each.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant application to further modify the primary reference in view of the teachings of either of the secondary references by having the user hold a baby while sitting on the seating portion.  This modification provides a selective bouncing and/or rocking to a baby in order to help soothe and calm the baby.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (20170120111) in view of Heitzman (20080176727).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the user stimming while seating on the seating portion.  Note that the user represents no part of the instant invention, and therefore carries no patentable weight.  It is clear that a user is capable of stimming while seating on the seating portion.  
The secondary references teaches a user gaining, while in a seated position on the seating portion of an exercise ball, neurological or pain relief.  See paragraph 0002.  Such is indicative of stimming, as is rehabilitation, which is also disclosed.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant application to further modify the primary reference in view of the teachings of either of the secondary references by having the user stimming while sitting on the seating portion.  This modification provides a selective bouncing and/or rocking to a user in order to help rehab, relieve pain or stress, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  An exercise ball mounted on a base having armrests and a backrest is shown by each of Andersson (D669280) and CN108201260A.  Soewondo (D653478) shows a rocking base capable of supporting an inflatable exercise ball.  Meeker et al (6299247) shows a rocking/bouncing seating device for a child.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/May 4, 2022                                     Primary Examiner, Art Unit 3636